DETAILED ACTION
Response to Amendments
The amendment filed on 11/5/2021 has been entered.  
Claims 1, 3-11 and 26-37 remain pending in the application. 
Allowable Subject Matter
Claims 5, 10 and 26-37 are allowed.
Regarding claims 5 and 10, see Office Action dated 8/5/2021 for Reasons for Allowance. 
Claims 26-37 are allowed for depending on either claim 5 or claim 10.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, “an associated cap and associated container” should recite “an associated cap and an associated container”.
Claim 4 depends on claim 2 which has been canceled.  However since the limitations of claim 2 were moved to independent claim 1, Examiner has interpreted claim 4 as if it depends on claim 2. 
Appropriate correction(s) is/are required. No new matter should be added.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-8 and 11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20050022469 of Fresnel (henceforth Fresnel) in view of USPGP# 20140053515 of Koolhaas et al. (henceforth Koolhaas).
Regarding claim 1, Fresnel teaches an apparatus (Fresnel: 100) for shrink wrapping an associated sleeves (Fresnel: 11) on an associated container assembly (Fresnel: 10) that includes an Fresnel: see top of 10 in fig. 1) and an associated container (Fresnel: see bottom of 10 in fig. 1), the apparatus comprising: 
a housing (Fresnel: 105, 130, 140) having a wall (Fresnel: 131, 13, 140) forming a passage (Fresnel: 139, see fig. 4) dimensioned to receive the associated container assembly and associated sleeve, the passage having an inlet (Fresnel: see annotated fig. 4) and an outlet (Fresnel: see annotated fig. 4) spaced therefrom, and the inlet is located vertically above the outlet such that the associated container assembly and associated sleeve move from the inlet toward the outlet (Fresnel: please note that above and below are relative terms; therefore from the top perspective the inlet is located vertically above the outlet); the housing including a turning member (Fresnel: 105) that is configured to rotate the associated container assembly (Fresnel: para 0050) relative to the housing (Fresnel: the container moves relative to pat of the housing 130, 140) as the associated container assembly passes through the passage (Fresnel: para 0050) and 
Fresnel uses hot air to heat shrink the sleeve and therefore is silent on a steam path that communicates with the passage to provide steam from an associated steam source to at least a portion of the passage in order to shrink wrap the associated sleeve on the associated container assembly.  
However, steam shrinking was known in the art at the time of filing of the invention.  Koolhaas teaches an apparatus (Koolhaas: 1) for shrink wrapping associated sleeves (Koolhaas: 3) on an associated container assembly (Koolhaas: 2) comprising an inlet (Koolhaas: 10a) and an outlet (Koolhaas: 10b), a steam path (Koolhaas: 13a-d) that communicates with the passage to provide steam from an associated steam source (Koolhaas: 12, para 0043) to at least a portion of the passage in order to shrink wrap the associated sleeve on the associated container assembly (Koolhaas: para 0045-0049).  
Because both Fresnel and Koolhaas teach heat sources for heat shrinking sleeves onto container assemblies, it would have been obvious to one skilled in the art to substitute one heat source (hot air of Fresnel) for the other (steam of Koolhaas) to achieve the predictable result of reliably heat shrinking sleeves onto bottle assemblies. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

    PNG
    media_image1.png
    436
    780
    media_image1.png
    Greyscale

Regarding claim 2, as shown in claim 1, the combination of Fresnel and Koolhaas teaches wherein the housing includes a turning member (Fresnel: 105) that rotates the associated container assembly as the associated container assembly passes through the passage (Fresnel: para 0050).  
Regarding claim 3, as shown in claim 2, the combination of Fresnel and Koolhaas teaches wherein the turning member includes at least one helical protrusion (Fresnel: 105.2) that extends from the housing into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 4, as shown in claim 2, the combination of Fresnel and Koolhaas wherein the turning number includes multiple, helical protrusions (Fresnel: 105.2) that extend from the housing wall into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 6, as shown in claim 1, the combination of Fresnel and Koolhaas wherein the housing includes at least one protrusion (Fresnel: 105.2) that extends from the housing into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 7, as shown in claim 1, the combination of Fresnel and Koolhaas wherein the steam path includes a steam inlet (Koolhaas: 13a-d, (hot air inlets 134 of Fresnel)) that communicates with a chamber (Koolhaas: 10, Fresnel: 130) in the housing wall that surrounds a Fresnel: inner perimeter of 130 that forms part of the passage) of the passage between the passage inlet and the passage outlet.  
Regarding claim 8, as shown in claim 7, the combination of Fresnel and Koolhaas wherein the steam path includes multiple, spaced apart steam outlets (Koolhaas: 13a-d, (hot air inlets 134 of Fresnel)) that communicate with the chamber and extend through the housing wall to the passage.  
Regarding claim 11, as shown in claim 1, the combination of Fresnel and Koolhaas is silent on wherein the housing is constructed from a polymer material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the housing out of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20050022469 of Fresnel (henceforth Fresnel) in view of USPGP# 20140053515 of Koolhaas et al. (henceforth Koolhaas) and in further view of USPGP# 20150040520 of Landolt et al. (henceforth Landolt).
Regarding claim 9, as shown in claim 1, the combination of Fresnel and Koolhaas is silent on a collector adjacent the passage outlet that directs condensate from the steam to a recirculation line that communicates with the associated steam source.  
However, Landolt an apparatus (Landolt: 1) for heat shrinking using steam comprising a steam source (Landolt: 30) a steam path/inlet (Landolt: 13) a housing (Landolt: top outer structure of 3) having an inlet (Landolt: 14f) and an outlet (Landolt: 14a) and a passage (Landolt: path between 14f to 14a) in between the inlet and the outlet, wherein the apparatus further comprises a collector (Landolt: 20, 21, 22 para 0090) adjacent the passage outlet that directs condensate from the steam to a recirculation line (Landolt: 16) that communicates with the associated steam source (Landolt: 30, para 0039)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Fresnel and Koolhaas with the addition of a recirculation Landolt in order to allow steam energy and water to be continuously reused thus reducing energy and water wastage (Landolt: para 0014). 
Response to Arguments
Applicant’s arguments filed on 11/5/2021 have been fully considered:
Applicant’s arguments regarding claims 1, have been fully considered but are not persuasive. 
Regarding claim 1, Applicant contends that the combination of Fresnel and Koolhaas is silent on the turning member that is configured to rotate the associated container assembly relative to the housing. However, Fresnel teaches that the turning member 105 rotates the container assembly (para 0050) relative to at least part of the the housing that comprises 130, 140. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731